DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Analysis
2.	It is noted that the claims have “intended use” language such as “ to detect the short-circuit”,  “to isolate the energy storage unit”,  “to switch off”, “for detecting the short-circuit”,  “to detect the cell voltage”, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation "the event" in line 2.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an event".

7.	Claim 4 recites the limitation "the gradient limit value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "the gradient  value" as there is antecedent basis.
8.	Claim 5 recites the limitations "the at least one cell parameter" in lines 2 and 4,   “voltage limit value” in line 3, and “gradient limit value” in line 3.   There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitations have been interpreted as  "the at least one particular cell parameter",   “minimum voltage limit value”, and “gradient  value”, respectively.
9.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 8 recites the limitation "the event" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an event”.
11.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Claim 9 recites the limitation "the event".  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "an event".
Claim Interpretation
13.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

14.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
15.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0064378) as cited in IDS dated 2/5/20 in view of Carrier et al. (US 2009/0146614) as cited in IDS dated 2/5/20.
Regarding claim 1, Wang discloses  a protective device for switching off a battery cell of a battery of a motor vehicle in an event of an electrical short-circuit (circuit 28 provides smart protection to the battery pack 26 against abnormal operation such as over-current, Figs. 3-7, [0018]), comprising: the battery cell has two cell terminals and an energy storage unit for storing energy (see electrodes 14 & 16, battery cells 12, 22, 24,  and multi-cell battery pack 26 in Figs. 3 & 4, [0018]); the energy storage unit is connected to the cell terminals in an electrically conductive manner in a certain operating state of the battery cell in order to provide a cell voltage to the cell terminals(Fig. 3, [0018]); and the protective device is designed to detect the short-circuit as a function of at least the over-current affecting the battery cell ([0018], 
Carrier teaches in a cordless power tool system, protection methods, circuits and devices are provided to protect against fault conditions within a battery pack that is operatively attached to a power tool or charger, so as to prevent internal or external damage to the battery pack or attached tool or charger with the exemplary methods, circuits and devices address fault conditions such as over-charge, over-discharge, over-current, over-temperature, etc. (abstract).  Carrier teaches a dedicated protection circuit 210 for each cell that senses one or more battery pack parameter in a pack such as battery pack 40 (Fig. 2, [0042]) with  parameters including, but are not limited to current temperature, voltage and impedance through the pack ([0042]).  Carrier teaches a protection circuit 210 may be operatively connected to a corresponding driver circuit 220 and  the level-shifting circuits 220 may be connected to a plurality of AND gates (shown by box 230) to link the protection circuit(s) 210 to a master device 240 which performs a current limiting or current interrupting function where if any protection circuit detects a problem it can change from an output high to an output low state (Fig. 2, [0042]).
It would have been obvious to one of ordinary skill in the art to provide  the protective device is designed to detect the short-circuit as a function of at least the cell voltage affecting the battery cell as taught by Carrier in order to protect against fault conditions.

Regarding claim 3, modified Wang discloses all of the claim limitations as set forth above. Modified Wang further discloses  the protective device is designed to detect the short-circuit under at least one condition that the detected cell voltage fails to meet a definable minimum voltage limit value and/or that a detected change in the cell voltage over time exceeds a definable gradient value (Carrier, [0079-[0084]).
Regarding claim 4, modified Wang discloses all of the claim limitations as set forth above. Modified Wang further discloses the protective device is designed to specify the minimum voltage limit value and/or the gradient value as a function of at least one particular cell parameter of the battery cell (Carrier [0079-[0084]).
Regarding claim 5, modified Wang discloses all of the claim limitations as set forth above. Modified Wang further discloses the protective device is designed to detect a change in the at least one particular cell parameter and to modify the specified minimum voltage limit value and/or the specified gradient  value as a function of the detected change in the at least one particular cell parameter(Carrier [0079]-[0084], Figs. 6 & 7).
Regarding claim 6, modified Wang discloses all of the claim limitations as set forth above.  Modified Wang further discloses the protective device is designed, in the event of the detected short-circuit, to provide information on the detection of the short-circuit to a prioritized 
Regarding claim 7, modified Wang discloses all of the claim limitations as set forth above. Modified Wang further discloses the protective device is designed to receive information on the detection of a short-circuit from a second protective device, which includes a second battery cell of the battery, and to switch off the battery cell upon receipt of the information (Wang, Fig. 6, [0021]).
Regarding claim 8, Wang discloses a battery for a motor vehicle (battery pack, Figs. 3-8), comprising: a battery cell (battery cells 12, 22, 24, Figs. 3 & 4, [0018]), which includes a protective device(circuit 28 provides smart protection to the battery pack 26 against abnormal operation such as over-current, Figs. 3- 8, [0018]), the protective device for switching off a battery cell of a battery of a motor vehicle in an event of an electrical short-circuit, comprising:
the battery cell has two cell terminals and an energy storage unit for storing energy (see electrodes 14 & 16 and multi-cell battery pack 26, Figs. 3 & 4, [0018]); the energy storage unit is connected to the cell terminals in an electrically conductive manner in a certain operating state of the battery cell in order to provide a cell voltage to the cell terminals(Fig. 3, [0018]); and
the protective device is designed to detect the short-circuit as a function of at least the over-current affecting the battery cell ([0018], [0020]), wherein the battery cell includes the protective device and at least one switching device(i.e., SW1, Figs. 3-5, [0018]), which is arranged between the energy storage unit and at least one of the cell terminals(Figs. 3-5), wherein the protective device is designed to isolate the energy storage unit from at least one of the cell terminals in order to switch off the battery cell by the switching device ([0018], [0021]), a sensor detecting for abnormal operation of any of  the battery cells ([0018]) but does not explicitly disclose the 
Carrier teaches in a cordless power tool system, protection methods, circuits and devices are provided to protect against fault conditions within a battery pack that is operatively attached to a power tool or charger, so as to prevent internal or external damage to the battery pack or attached tool or charger with the exemplary methods, circuits and devices address fault conditions such as over-charge, over-discharge, over-current, over-temperature, etc. (abstract).  Carrier teaches a dedicated protection circuit 210 for each cell that senses one or more battery pack parameter in a pack such as battery pack 40 (Fig. 2, [0042]) with  parameters including, but are not limited to current temperature, voltage and impedance through the pack ([0042]).  Carrier teaches a protection circuit 210 may be operatively connected to a corresponding driver circuit 220 and  the level-shifting circuits 220 may be connected to a plurality of AND gates (shown by box 230) to link the protection circuit(s) 210 to a master device 240 which performs a current limiting or current interrupting function where if any protection circuit detects a problem it can change from an output high to an output low state (Fig. 2, [0042]).
It would have been obvious to one of ordinary skill in the art to provide the protective device is designed to detect the short-circuit as a function of at least the cell voltage affecting the battery cell as taught by Carrier in order to protect against fault conditions.
Regarding claim 9, Wang discloses a method for switching off a battery cell of a battery of a motor vehicle in an event of an electrical short-circuit(abstract), comprising: providing two cell terminals and an energy storage unit for storing energy(see electrodes 14 & 16 and multi-cell battery pack 26 in Figs. 3 & 4, [0018]); connecting the energy storage unit to the cell terminals in an electrically conductive manner in a certain operating state of the battery cell in order to 
the battery cell has at least one switching device (i.e., SW1, Figs. 3-5, [0018]), which is arranged between the energy storage unit and at least one of the cell terminals(Figs. 3-5), wherein the energy storage unit is isolated from the at least one of the cell terminals by means of the switching device in order to switch off the battery cell ([0018], [0021]), a sensor detecting for abnormal operation of any of the battery cells ([0018]) but does not explicitly disclose detecting the short-circuit as a function of at least the cell voltage cell voltage affecting the battery.
Carrier teaches in a cordless power tool system, protection methods, circuits and devices are provided to protect against fault conditions within a battery pack that is operatively attached to a power tool or charger, so as to prevent internal or external damage to the battery pack or attached tool or charger with the exemplary methods, circuits and devices address fault conditions such as over-charge, over-discharge, over-current, over-temperature, etc. (abstract).  Carrier teaches a dedicated protection circuit 210 for each cell that senses one or more battery pack parameter in a pack such as battery pack 40 (Fig. 2, [0042]) with parameters including, but are not limited to current temperature, voltage and impedance through the pack ([0042]).  Carrier teaches a protection circuit 210 may be operatively connected to a corresponding driver circuit 220 and  the level-shifting circuits 220 may be connected to a plurality of AND gates (shown by box 230) to link the protection circuit(s) 210 to a master device 240 which performs a current limiting or current interrupting function where if any protection circuit detects a problem it can change from an output high to an output low state (Fig. 2, [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724